Citation Nr: 9901288	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  98-03 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hypertension.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from July 1962 to 
November 1969 and served in the U. S. Army Reserve from 
February 1970 to June 1992.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from a January 1997 rating decision of the RO.



CONTENTIONS OF VETERAN ON APPEAL

The veteran and his representative contend the veteran 
suffers from hearing loss due to inservice noise exposure.  
It is also contended that the veteran suffers from 
hypertension due to the stress related to Reserve service and 
that precursors to his hypertension were apparent in active 
service.  





DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence of record is in 
relative equipoise with respect to the claim of service 
connection for bilateral hearing loss.  It also is the 
decision of the Board that the veteran has not presented a 
well-grounded claim of service connection for hypertension.  



FINDINGS OF FACT

1.  The veterans current hearing loss disability is shown as 
likely as not to be the result of the exposure to acoustic 
trauma in service.  

2.  No competent evidence has been submitted to show that the 
veteran currently suffers from hypertension due to disease or 
injury which was incurred in or aggravated by his service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury 
which was incurred in active service.  38 U.S.C.A. § 1110, 
1154(b), 5107, 7104 (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.102, 3.303, 3.385 (1998).  

2.  The veteran has not presented a well-grounded claim of 
service connection for hypertension.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.303(a) (1998).  

That an injury or disease occurred in service alone is not 
enough;  there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disease first 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  


1.  Service connection for bilateral hearing loss.

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

In the case at hand, medical records from the veterans 
period of active service are, for the most part, unavailable 
for review.  The only records available are the reports of 
flight physicals administered in March 1964 and in July 1966.  

At his August 1998 hearing before a Member of the Board 
sitting at the RO, the veteran testified that he had served 
as a maintenance office and helicopter pilot and had flown 
combat missions in Vietnam.  

The March 1964 flight physical contains the results of an 
audiological examination reported in ASA units (in 
parentheses).  These results have been converted to ISO 
units.  The audiogram showed the veteran's pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(0) 15
(5) 15
(5) 15
-
(15) 20
LEFT
(5) 20
(5) 15
(5) 15
-
(20) 25

The report contains no diagnosis of hearing loss and no 
reference to any ear condition.  In fact, valsalva normal, 
bilaterally is specifically noted.

In the report of the July 1966 examination, an audiological 
evaluation is reported as showing the veteran's pure tone 
thresholds in ASA units (in parenthesis) in decibels, to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(0) 15
(0) 10
(0) 10
-
(10) 15
LEFT
(5) 20
(5) 15
(-10) 0
-
(15) 20

There is no other specific referral to the veterans hearing 
in the examination report.

Post-service evidence includes records referable to an August 
1972 flight examination which notes valsalva normal 
bilaterally and healed postero-central perforation and 
contains the report of an audiological examination which 
shows the following results (in ISO units):





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
20
LEFT
15
10
5
40
30

No hearing loss was diagnosed in this examination report.

The first diagnosis of hearing loss of record occurs in the 
report of the flight examination in August 1975.  In the 
report of that examination, the veteran is diagnosed with 
high frequency hearing loss.  The report of the 
audiological examination administered in conjunction with the 
examination showed the veteran's pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
40
LEFT
5
0
0
40
40

The most recent audiological examination of record is the 
report of a VA 
audiological examination administered in July 1996 showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
60
55
LEFT
5
5
40
55
65

The examining physician diagnosed the veteran with high 
frequency sensorineural hearing loss bilaterally and noted 
the veterans report of inservice noise exposure.  

Since the veterans service medical records (including his 
enlistment examination) are almost all missing, the Board is 
aware of its heightened duty in undertaking to review the 
veterans case.  The record provides credible evidence of the 
veterans exposure to significant levels of acoustic trauma 
during both his active service and his subsequent Reserve 
service.  In addition, the recent VA examination confirmed 
the presence of a bilateral hearing disability for VA 
purposes and a history of noise exposure related only to his 
military duties.  Accordingly, the Board finds that the 
evidence of record shows as likely as not that the currently 
hearing disability is the result of the veterans exposure to 
increased noise levels in connection with his military 
service.  By extending the benefit of the doubt to the 
veteran, service connection for the bilateral hearing loss is 
warranted.  


2.  Service connection for hypertension.

The law as enacted by the Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), affd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  
 
A well-grounded claim has been defined by the United States 
Court of Veterans Appeals (Court) as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a).  Grottveit  v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In the case at hand, the available medical evidence referable 
to his period of active service does not show the presence of 
a blood pressure abnormality or any diagnosis of 
hypertension.  The March 1964 flight examination showed 
findings of  sitting blood pressure of 120/66, recumbent 
blood pressure of 116/64 and standing blood pressure of 
122/70.  There was no report or complaint of hypertension or 
any related condition.  The report of the July 1966 flight 
examination showed findings of  sitting blood pressure of 
124/84, recumbent blood pressure of 125/84 and standing blood 
pressure of 128/84.  Once again, no notice of a blood 
pressure abnormality or hypertension or any related medical 
condition was recorded.  

The submitted report of the veterans August 1972 flight 
examination reveals findings of sitting blood pressure of 
122/82 and standing blood pressure of 118/80.  The report of 
the veterans August 1975 flight examination shows standing 
blood pressure of 126/76.  There is no indication in either 
examination report that the veteran was suffering from a 
blood pressure abnormality or hypertension.  

The veteran stated at his recent hearing before this Member 
of the Board in August 1998 that he began taking medication 
for hypertension in 1982.  The submitted report of a flight 
examination administered in July 1987 shows findings of 
sitting, recumbent, and standing blood pressure readings of 
130/88 and contains a notation of history of hypertension 
controlled with [medication].  The report of the recent VA 
examination in June 1996 reported that the veteran had 
suffered from hypertension since 1988.  Regardless of the 
year in which the veterans hypertension arose, the medical 
evidence of record serves to establish that his hypertension 
first became clinically manifest at a time remote from his 
period of active service which extended from 1962 to 1969.  
In addition, the Board finds no basis in the record for 
considering that the claimed hypertension is due to disease 
or injury which was incurred in or aggravated by active 
service or any period of active duty for training.  

While the veteran contends that his hypertension is due the 
stress related to Reserve service, no competent evidence has 
been submitted to support these lay assertions.  Since as a 
lay person, he is not competent to provide opinions as to 
questions of medical diagnosis and causation as presented in 
this case, his statements alone are not sufficient to present 
a well-grounded claim.  Espiritu.  

Absent competent evidence to show that the veterans 
hypertension is due to disease or injury which was incurred 
in or aggravated by his active service or any period of 
active duty for training, the Board finds that the veteran 
has not met the third requirements set forth by the Court in 
Caluza for presenting a well-grounded claim.  Hence, service 
connection for hypertension is denied.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998) to assist the veteran with the development of 
evidence.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, 
when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the appellant solely from the omission of the well-
grounded-claim analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for hypertension is denied, as a well-
grounded claim has not been presented.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
